Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 5/27/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Inventions I-III are related as device with 2nd battery arrangement, mechanical cover for measurement window, and bio sensor arrangement. The Species, A-J, require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL. 
Examiner’s note: 
Examiner also interview with Applicant’s attorney and she agree all the species are mutually exclusive. However, she can’t make any decision for the traversal. (see interview summery) 
Since the previous election/restrictions office action comprises some typos, Examiner further correct the election/restrictions as following:
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5-7, drawn to a device with solar panel and battery related arrangement, classified G06F 1/24.
II. Claims 1, 2, drawn to device with mechanical cover and window structure for measurement on the housing, classified in G 06F 1/203.
III. Claims 1, 3-4, drawn to device with sensors bio measurement arrangement on the circuit board, classified in F24D 2200/28

The inventions are distinct, each from the other because of the following reasons:
Inventions I- III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the circuit/device, biological sensor, resonator, battery, processor, and mechanical cover have separate utility on the watch, tablet, or computer system.  

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification.
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

In case Applicant elect ONE of the above inventions I, II or III. This application contains claims directed to the following patentably distinct species:
Species	Figures
     A		1-4
     B		5A
     C		5B
     D		5C
     E		7
     F		8
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Tue. - Fri. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Claim Objections 
Claims 1, 3, 4 and dependent claims are objected to because of the following informalities:  
In claim 1, “an acceleration sensor mounted on the circuit substrate and disposed in a position where the acceleration sensor overlaps with the annular solar battery in the plan view; a pulse wave sensor that includes a light emitter and a light receiver, and is provided on a sensor substrate, the circuit substrate is provided among the annular solar batter and the sensor substrate; and a secondary battery provided among the circuit substrate and the sensor substrate and electrically connected to the annular solar battery, wherein the acceleration sensor is disposed outside an outer edge of the pulse sensor” could be confuse. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. In addition, the number of plan view is not clear in this claim and the number of sensor is not clear as well. Examiner request Applicant to review all the claims for the similar issue.
In claim 3, “the acceleration sensor is mounted on the circuit substrate and disposed in a portion facing the outer circumference of the circuit substrate” could be confuse. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. In addition, the elected embodiment failed to show the claimed limitations. If Applicant try to claim to another embodiment, this claim will be withdrawn from consideration in the next office action.  
In claim 4, “the circuit substrate has a first surface and a second surface so related to the first surface that the first and second surfaces are front and rear surfaces of the circuit substrate, the acceleration sensor is provided on the first surface, and a biological information measuring section that measures biological information is provided on the second surface” could be confuse. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. In addition, there is no label for “biological information measuring section” and the elected embodiment failed to show the claimed limitations. If Applicant try to claim to another embodiment, this claim will be withdrawn from consideration in the next office action.   
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the claim objections (see above objections) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minami (US 20040008588) in view of Fujisawa (US 20110051561), Hagita  (US 20130009816) and NOUSIAINEN (US: 20170281081).
With regard claim 1, Minami disclosed A portable electronic apparatus (abstract; fig 1-11) comprising: a case that has an opening at a first side of the case (at least the opening for glass plate 41); a glass plate (41) that is arranged at the opening; a display panel that is provided in the case and has a display area (the display area where user can see it from top view shown in fig 2-4); a circuit substrate having an outer circumference that is supported by the case (paragraph [98]-[103]; and/or fig 7-11); a secondary battery electrically connected to the annular solar battery (paragraph [99]-[104]).
Minami lacks teaching (as a whole structure): an annular solar battery that is provided among the glass plate and the display panel in the case, and is provided around the display area; 
an acceleration sensor mounted on the circuit substrate and disposed in a position where the acceleration sensor overlaps with the annular solar battery in the plan view; a pulse wave sensor that includes a light emitter and a light receiver, and is provided on a sensor substrate, the circuit substrate is provided among the annular solar batter and the sensor substrate; and a secondary battery (see above discussion) provided among the circuit substrate and the sensor substrate, wherein the acceleration sensor is disposed outside an outer edge of the pulse sensor. 
Fujisawa teaches: an annular solar battery (paragraph [175]-[179]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (change the shape of the solar battery) and modify to previous discussed structure (modify to the primary art’s solar battery) so as to have (Minami in view of Fujisawa): an annular solar battery (Fujisawa) that is provided among the glass plate and the display panel in the case (Minami), and is provided around the display area (Minami modified by Fujisawa). The motivation to modify the previous discussed structure with the current feature is to further provide more solar power for the modified structure.  
Minami in view of Fujisawa lacks teaching: an acceleration sensor mounted on the circuit substrate and disposed in a position where the acceleration sensor overlaps with the annular solar battery in the plan view; a pulse wave sensor that includes a light emitter and a light receiver, and is provided on a sensor substrate, the circuit substrate is provided among the annular solar batter and the sensor substrate; and a secondary battery (see above discussion) provided among the circuit substrate and the sensor substrate, wherein the acceleration sensor is disposed outside an outer edge of the pulse sensor.
Hagita teaches: an acceleration sensor mounted on the circuit substrate (paragraph [92]-[98]) and disposed in a position where the acceleration sensor is located between a center and an edge of the circuit board in the plan view (less than a quarter measured from the edge of the circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (acceleration sensor mounted on the circuit board) and modify to previous discussed structure (modify to the previous discussed structure) so as to have (Minami in view of Fujisawa and Hagita): an acceleration sensor mounted on the circuit substrate (Hagita) and disposed in a position where the acceleration sensor overlaps with the annular solar battery (modified Minami discussed previously) in the plan view. The motivation to modify the previous discussed structure with the current feature is to provide more feature for the modified structure. 
Minami in view of Fujisawa and Hagita lacks teaching (as a whole structure; see also claim objection): a pulse wave sensor that includes a light emitter and a light receiver, and is provided on a sensor substrate, the circuit substrate is provided among the annular solar batter and the sensor substrate; and a secondary battery (see above discussion) provided among the circuit substrate and the sensor substrate, wherein the acceleration sensor is disposed outside an outer edge of the pulse sensor.
NOUSIAINEN teaches (abstract; fig 1-7): a pulse wave sensor that includes a light emitter and a light receiver, and is provided on a sensor substrate (paragraph [79]-[83]) and the location of the sensor and sensor substrate is on the bottom of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pulse wave sensor with substrate and located on the bottom and center portion of the device) and modify to previous discussed structure (modify to the bottom and center portion housing of the previous discussed structure) so as to have (Minami in view of Fujisawa, Hagita and NOUSIAINEN): the circuit substrate (modified Minami) is provided among the annular solar batter and the sensor substrate; and a secondary battery (modified Minami) provided among the circuit substrate and the sensor substrate (bottom of the device as discussed above), wherein the acceleration sensor (modified Minami) is disposed outside an outer edge of the pulse sensor (NOUSIAINEN’s sensor is on a center of the device and the Hagita’s acceleration sensor is located outside the center portion of the device; less than a quarter measured from the edge of the circuit board as discussed above). The motivation to modify the previous discussed structure with the current feature is to further provide more feature for the modified structure. 
With regard claim 3 (see objection), the modified primary art further disclosed the acceleration sensor is mounted on the circuit substrate and disposed in a portion facing the outer circumference of the circuit substrate (at least Hagita’s fig 19).
With regard claim 4, the modified primary art further disclosed the circuit substrate has a first surface and a second surface so related to the first surface that the first and second surfaces are front and rear surfaces of the circuit substrate (at least Primary art’s fig 7-11), the acceleration sensor is provided on the first surface (see above modification), and a biological information measuring section that measures biological information is provided on the second surface (see above modification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841